DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-13 are pending in the current application.

Claim Objections
Claims 7-12 are objected to because of the following informalities:
Claims 7-12 recite the term “the optically transparent resin film.”  For the purposes of uniformity and consistency, all instances of this term in claims 7-12 should be amended to recite “the optically transparent adhesive resin film” as currently recited by independent claim 6.
Claim 12 recites the phrase “that is recessed toward the first area the optically transparent.”  For the purposes of grammar, this phrase should be amended to recite “that is recessed toward the first area of the optically transparent.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 recite the limitation "a repeating unit" regarding an “ester polymer,” and then also recite “the repeating unit” regarding a “(meth)acrylic ester polymer.”  The “ester polymer” and the “(meth)acrylic ester polymer” are two distinctly separate polymers.  Therefore, the recitation of “the repeating unit” lacks antecedent basis, because it cannot properly refer to the previously recited “a repeating unit” of the separate and distinct “ester polymer.”  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination claims 1 and 6 are interpreted as reciting “an ester polymer comprising an ester bond within a first repeating unit; a (meth)acrylic ester polymer comprising a (meth)acrylic ester bond within a second repeating unit.”
Claim 2 recites the term "poly(DPAA)," this is an undefined term which renders the claim indefinite.  Parentheticals should only be utilized to specifically rename a previously disclosed element; in the present application “poly(DPAA)” has not been previously disclosed by its full nomenclature, and it is unclear what polymer composition or structure is required to satisfy “(DPAA).”  The term is not defined by the claim, the 
Claim 2 is indefinite as the recitation of possible elements is not properly claimed in the alternative.  Treatment of claims reciting alternatives is not governed by the particular format used (e.g., alternatives may be set forth as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C").  See, e.g., the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications ("Supplementary Guidelines"), 76 Fed. Reg. 7162, 7166 (February 9, 2011).  Alternative expressions are permitted if they present no uncertainty or ambiguity with respect to the question of scope or clarity of the claims.  A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196.  If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.  If a claim is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying language preceding the recited alternatives (such as "at least one member" selected from the group), or within the list of alternatives (such as "or mixtures thereof"). Id. at selected from the group consisting of ….”  Correction is required.
Claim 3 recites the term "molecular weight," and in the context of claim 3 is a relative term which renders the claim indefinite.  The term "molecular weight" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is well known in the art of polymer science that polymers have molecular weight distributions, where the molecular weights of polymers are measured based on a statistical distribution; therefore, polymer molecular weights are reported as a number-average molecular weight or a weight-average molecular weight.  A polymer having a number-average molecular weight range of 2000 to 6000 can yield very different mechanical/physical properties than the same polymer having a weight-average molecular weight range of 2000 to 6000.  Based upon the present claim language it is not possible for one of ordinary skill in the art to ascertain the scope of claim 3, because the specific molecular weight type (number average or weight average) is not explicitly recited.  For the purposes of examination claim 3 is considered to be satisfied by either of a number average molecular weight or a weight average molecular weight.  Further clarification is required.
Claims 4, 5, and 7-13 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, since these claims depend from claims 1 and 6 rejected above and do not remedy the aforementioned deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi (JP 2009-079119 A, herein English machine translation utilized for all citations).
Regarding Claim 1, Taniguchi teaches a transparent resin composition for pressure sensitive adhesives that can be utilized in optical films and LCD display devices (i.e., an optically transparent adhesive resin composition) (Taniguchi, [0004]-[0007], [0012], [0150]-[0151]).  Taniguchi further teaches the resin composition comprises an acrylic block copolymer (A) comprising a methacrylic ester polymer block (a) and an acrylic ester polymer block (b) (i.e., a (meth)acrylic ester polymer comprising a (meth)acrylic ester bond within repeating units) (Taniguchi, [0006]-[0063]); a thermoplastic resin (B) that includes one or more resins that preferably include crystalline polymers (i.e., a crystalline polymer) (Taniguchi, [0006], [0064]-[0084], it is also noted that Taniguchi’s thermoplastic resin (B) can include polymethyl methacrylate resin, (meth)acrylic acid ester polymers, and ester-based elastomers having polyester repeat units; i.e. an ester polymer comprising an ester bond within a repeating unit); a thermoplastic elastomer (C) that includes ester elastomers (i.e. an ester polymer comprising an ester bond within a repeating unit) (Taniguchi, [0085]-[0087]); a rubber (D) that includes rubber polymers (Taniguchi, [0088]-[0106]); and a thermosetting resin (E) that can include unsaturated polyester resin and glycidyl ester type epoxy resin (i.e. an ester polymer comprising an ester bond within a repeating unit) (Taniguchi, [0107]-
Regarding Claim 2, Taniguchi further teaches the thermoplastic resin (B) preferably includes crystalline polymers such as polyethylene terephthalate and polyamide (Taniguchi, [0006], [0080]-[0084]).
Regarding Claim 4, Taniguchi further teaches the acrylic block copolymer (A) and the crystalline polymer thermoplastic resin (B) are blended in a weight ratio of 99%:1% to 1%:99% (Taniguchi, [0083]-[0084]); the acrylic block copolymer (A) and the crystalline polymer thermoplastic resin (C) are blended in a weight ratio of 99%:1% to 1%:99% (Taniguchi, [0086]-[0087]); the acrylic block copolymer (A) and the rubber polymer (C) are blended in a weight ratio of 99%:1% to 1%:99% (Taniguchi, [0105]-[0106]); and the acrylic block copolymer (A) and the ester polymer thermosetting resin (E) are blended in a weight ratio of 99%:1% to 1%:99% (Taniguchi, [0110]-[0111]).  One of ordinary skill in the art at the time of the invention would have considered the invention to have been obvious because the ranges taught by Taniguchi completely encompass the claimed ranges, and therefore establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to form a transparent adhesive composition with components within the instantly claimed ranges from the ranges disclosed in the prior art reference to improve a balance of heat resistance, oil resistance, flexibility, impact resistance, and abrasion resistance In re Peterson, 65 USPQ 2d 1379 (CAFC 2003) (see MPEP 2144.05, I and II).
Regarding Claim 5, Taniguchi further teaches the acrylic block copolymer (A) and the crystalline polymer thermoplastic resin (B) are blended in a weight ratio of 99%:1% to 1%:99% (Taniguchi, [0083]-[0084]) and the acrylic block copolymer (A) and the rubber polymer (C) are blended in a weight ratio of 99%:1% to 1%:99% (Taniguchi, [0105]-[0106]).  One of ordinary skill in the art at the time of the invention would have considered the invention to have been obvious because the ranges taught by Taniguchi completely encompass the claimed ranges, and therefore establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to form a transparent adhesive composition with crystalline polymer and rubber polymer within the instantly claimed ranges from the ranges disclosed in the prior art reference to improve a balance of heat resistance, oil resistance, flexibility, impact resistance, and abrasion resistance (Taniguchi, [0083], [0105]-[0106]), and particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ 2d 1379 (CAFC 2003) (see MPEP 2144.05, I and II).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi (JP 2009-079119 A, herein English machine translation utilized for all citations) as applied to claim 1 above, in further view of Abe et al. (US 2004/0037990 A1), and in further view of Yuan et al. (WO 2014/029062 A1).
Regarding Claim 3, Taniguchi teaches the transparent resin composition for pressure sensitive adhesives that can be utilized in optical films and LCD display devices (i.e., an optically transparent adhesive resin composition) as discussed above for claim 1.
Taniguchi remains silent regarding an ester polymer having a molecular weight of 3000-6000 and a crystalline polymer having a molecular weight in a range of 4000-6000.
Abe, however, teaches an adhesive composition comprising a crystalline polymer and a tackifying polymer (such as an acrylic polymer), where the adhesive has high transparency and can be used in electronic and optical devices (Abe, [0001], [0024]-[0039], [0056]-[0060], [0111]).  Abe also teaches the adhesive can comprise conventional additives such as rubbery polymers and tackifiers (Abe, [0121]).  Abe teaches the crystalline polymer includes polycaprolactone (i.e., an ester polymer comprising an ester bond within a repeating unit) (Abe, [0047]-[0051]).  Abe teaches the crystalline polymer/polycaprolactone has weight average molecular weight of most preferably 3,000 to 40,000 (Abe, [0051]), where this range completely and closely encompasses the ester polymer and crystalline polymer claimed ranges of 3000-6000 and 4000-6000, and therefore, establishes a prima facie case of obviousness over the claimed ranges (see MPEP 2144.05, I).  Abe teaches that having weight average molecular weight too small decreases adhesion force, and having weight average molecular weight too large deteriorates compatibility of the crystalline 
Since Taniguchi and Abe both disclose transparent adhesives for electronic/optical devices that comprise acrylic polymers, crystalline polymers, and ester polymers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Abe’s molecular weight teachings to measure, adjust, and control the weight average molecular weights of Taniguchi’s ester polymer and crystalline polymer components in ranges that render obvious the claimed ranges to yield an optically transparent adhesive that maintains sufficient adhesion force and that does not deteriorate compatibility with acrylic polymer components as taught by Abe (Abe, [0051], see MPEP 2143).
Modified Taniguchi remains silent regarding a rubber polymer having a molecular weight of 2000-6000.
Yuan, however, teaches a clear optical adhesive for use in display devices that can be easily removed without leaving any residue on an optical assembly (Yuan, Pgs 1-2).  Yuan further teaches the adhesive comprises acrylic resins and a plasticizer, where the plasticizer is a polyisoprene or polybutadiene resin (a rubber polymer) that has a number average molecular weight of 50-50,000 (Yuan, Pgs 2, 5).  Yuan also discloses preferred polybutadiene plasticizer examples having number average molecular weight of around 2100 (Yuan, Pg 5).  The number average molecular weight range completely and closely encompasses the claimed range of 2000-6000, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Since modified Lee and Yuan both disclose optical adhesives that can comprise acrylic resins and rubber polymers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Yuan’s polybutadiene/polyisoprene (rubber polymer) plasticizer molecular weight teachings to measure, adjust, and control the molecular weight of modified Taniguchi’s rubber polymer components in a range that renders obvious the claimed range to yield an optically transparent adhesive that is easily removable from bonded components without leaving residue, that shows excellent optical performance even under harsh reliability conditions, that shows no yellowing, that has long shelf life, and that has good processability during lamination as taught by Yuan (Yuan, Pgs 2-3, 9-10).
Claims 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Niiyama et al. (US 2013/0273266 A1) in view of Taniguchi (JP 2009-079119 A, herein English machine translation utilized for all citations).
Regarding Claim 6, Niiyama teaches a display device comprising a transparent protective plate 1 (i.e., cover window) that has a transparent area and an opaque area 12; a display panel 50/56 having a display area and a peripheral area 12; a polarizing plate 58 sandwiched between the transparent protective plate 1 and the display panel 50/56; and an optically transparent adhesive layer 14 having a first layer portion area 18 superimposed to overlap the transparent area and a second barrier portion area 20 superimposed to overlap the opaque area (Niiyama, [0241]-[0247], Fig 7).  Niiyama further teaches the adhesive of the first layer portion area 18 is formed of a photocurable adhesive resin composition comprising a non-curable oligomer (Niiyama, 

    PNG
    media_image1.png
    304
    806
    media_image1.png
    Greyscale

Niiyama – Figure 7
Niiyama remains silent regarding an optically transparent adhesive resin film comprising an ester polymer, a (meth)acrylic ester polymer, a rubber polymer, and a crystalline polymer; and also remains silent regarding the first layer portion area 18 and the second barrier portion area 20 having different crystallinity.
Taniguchi, however, teaches a photo-curable transparent resin composition for pressure sensitive adhesives that can be utilized in optical films and LCD display devices (i.e., an optically transparent adhesive resin composition) (Taniguchi, [0004]-[0007], [0012], [0150]-[0151]).  Taniguchi further teaches the resin composition comprises an acrylic block copolymer (A) comprising a methacrylic ester polymer block (a) and an acrylic ester polymer block (b) (i.e., a (meth)acrylic ester polymer comprising a (meth)acrylic ester bond within repeating units) (Taniguchi, [0006]-[0063]); a thermoplastic resin (B) that includes one or more resins that preferably include crystalline polymers (i.e., a crystalline polymer) (Taniguchi, [0006], [0064]-[0084], it is also noted that Taniguchi’s thermoplastic resin (B) can include polymethyl methacrylate 
Since Niiyama and Taniguchi both disclose photo-curable transparent adhesive resins for display devices, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Taniguchi’s photo-curable transparent adhesive resin composition to form the second barrier portion area 20 of Niiyama’s adhesive layer 14 to yield a display device adhesive that exhibits excellent molding processability, recyclability, flexibility, rubber properties, heat resistance, oil resistance, weather resistance, transparency, and adhesion as taught by Taniguchi (Taniguchi, [0004], [0007], [0045]).  Furthermore, modified Niiyama’s first layer portion area 18 and second barrier portion area 20 are formed of different adhesive resin compositions, where the second barrier portion area 20 adhesive resin comprises crystalline polymers (Taniguchi, [0006], [0080]-[0084]).  Therefore, one of 
Regarding Claims 7, 8, and 9, modified Niiyama teaches the first layer portion area 18 (Niiyama, [0140]-[0198]) and second barrier portion area 20 (Taniguchi, [0004]-[0007], [0012], [0150]-[0151]) are formed of different adhesive resin compositions, where the second barrier portion area 20 adhesive resin comprises crystalline and rubber polymers (Taniguchi, [0006], [0080]-[0084], [0088]).  Therefore, one of ordinary skill in the art would have reasonably predicted the first layer portion area 18 and second barrier portion area 20 to exhibit different optical characteristics such as different refractive index and different optical transmittance with a reasonable expectation of success (see MPEP 2143).
Regarding Claim 10, modified Niiyama teaches the first layer portion area 18 is continuous (Niiyama, [0140]-[0198], Fig 7).
Regarding Claim 11, modified Niiyama teaches voids (air pockets) are prevented from forming and are less likely to remain in the first layer portion area 18 that interfaces with the display panel; the voids are less likely to remain formed in the adhesive layer (Niiyama, [0011], [0034]-[0037], Table 2, Figs 8-10).  Modified Niiyama further teaches the voids are shielded by the second barrier portion area 20, and eventually decrease and disappear when the display device is exposed to a differential pressure atmosphere (Niiyama, [0065]-[0067]).
Regarding Claim 12, modified Niiyama further teaches the second barrier portion area 20 has a curved and recessed portion at the boundary with the first layer portion area 18 (Niiyama, [0049]-[0050], Fig 1).

    PNG
    media_image2.png
    215
    583
    media_image2.png
    Greyscale

Niiyama – Figure 1
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Niiyama et al. (US 2013/0273266 A1) in view of Taniguchi (JP 2009-079119 A, herein English machine translation utilized for all citations) as applied to claim 6 above, and in further view of Mino et al. (JP 2012-006321 A1, herein English machine translation utilized for all citations).
Regarding Claim 13, modified Niiyama teaches the display device as discussed above for claim 6.  Modified Niiyama discusses the need to reduce air void/bubble formation in laminated adhesive layer components (Niiyama, [0004]-[0008], [0011]-[0012]).
Modified Niiyama remains silent that the adhesive has shear strength greater than or equal to 300 N/cm2 at 25oC, and has shear strength greater than or equal to 65 N/cm2 at 85o
Mino, however, teaches a display device comprising a resin plate laminated to the display device via an adhesion layer, where the adhesion layer exhibits shear strength of 1 or more MPa (100 N/cm2 or more) (Mino, [0001], [0007]-[0009], [0031], [0062]-[0063]).  Mino further teaches the adhesion layer is not limited and can be a UV curing type adhesive, where UV curing allows for control and adjustment of adhesive strength (Mino, [0032]).  Mino teaches the adhesion layer is utilized to laminate the resin plate to a polarization film, where after testing and being cooled to 23oC, the laminated structure generated very few air bubbles when adhesion layer shear strength was 1 MPa or more (Mino, [0067]-[0071], [Table 1]).  Mino also discloses an adhesion layer example having shear strength of 3.04 MPa (304 N/cm2) (Mino, [Table 1]).  One of ordinary skill in the art at the time of the invention would have considered the invention to have been obvious because the range taught by Mino (1 or more MPa at 23oC, i.e. 100 N/cm2 or more) substantially overlaps and is measured at a substantially similar temperature with the claimed range (300 N/cm2 or more at 25oC), and therefore establishes a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to form an adhesive composition with shear strength within the instantly claimed range from the range disclosed in the prior art reference to attain a display device having very low air bubble generation and particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ 2d 1379 (CAFC 2003) (see MPEP 2144.05, I and II).  Mino remains silent regarding shear strength measured at 85oC; however, Mino exposes the laminated oC, where the laminated structure is not damaged and after being cooled to 23oC still inhibits air bubble generation (Mino, [0069]-[0071], [Table 1]).  Therefore, one of ordinary skill in the art would have reasonably predicted the adhesion layer shear modulus measured at 85oC to render obvious the claimed shear modulus range, and still inhibit air bubble generation with a reasonable expectation of success (see MPEP 2143).
Since modified Niiyama and Mino both disclose display devices comprising an adhesive layer that can be UV cured and both discuss reducing air void/bubble formation (Niiyama, [0004]-[0008], [0011]-[0012]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have measured, adjusted, and controlled modified Niiyama’s adhesive to have shear strength that renders obvious the claimed range to yield a display device that inhibits the development of air bubbles in the adhesive laminated parts as taught by Mino (Mino, [0007]-[0009], [0031]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088.  The examiner can normally be reached on M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782